UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 14, 2011 TREATY ENERGY CORPORATION (Exact name of Registrant as specified in its charter) Nevada 000-28015 86-0884116 (State or other jurisdiction of incorporation or organization) Commission File Number (I.R.S. Employer Identification No.) 201 St. Charles Ave., Suite 2558 New Orleans, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (504) 599-5684 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On November 14, 2011, Bruce Gwyn, a director of Treaty Energy Corporation (“Treaty” or the “Company), was appointed by the Board of Directors (“Board”) as Co-Chief Executive Officer (“Co-CEO”). Mr. Gwyn will begin serving as Co-CEO immediately and he will serve until his resignation, removal, or death. Mr. Gwyn is the founder and managing member of Level III Trading, LLC, a hedge fund manager based in New Orleans. Mr. Gwyn has held this role since June 2007. In addition, Mr. Gwyn has been the president of National Business Products, an office supply company based in New Orleans since December 1995. On November 14, 2011, Treaty’s Board appointed Lee C. Schlesinger as Executive Vice President, Chief Investment Officer and as a director of Treaty. Mr. Schlesinger will begin serving on the Board immediately, and will serve for a term of three years. Mr. Schlesinger is a consultant with National Securities, an investment firm. He has held this role since July 2011. In addition, Mr. Schlesinger has been an independent consultant to private firms’ involved in oil and gas from 2009 to July 2011, and a manager of Battenkill Capital Management, an investment firm that specializes in oil and gas investments from 2006 to 2009. No compensation arrangement has yet been concluded with Mr. Gwyn and Mr. Schlesinger. Item 9.01Exhibits ExhibitNo. Title Press Release 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TREATY ENERGY CORPORATION Date: November 17, 2011 By: /s/ Michael A. Mulshine Michael A. Mulshine Assistant Secretary 3
